UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8168


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAWN COPELAND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:02-cr-00163-HCM-2)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Copeland, Appellant Pro Se.              Laura Marie Everhart,
Assistant United  States  Attorney,          Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shawn   Copeland      appeals    the   district        court’s    order

denying     his   motion    for   reduction   in    sentence       pursuant    to    18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no    reversible     error.      Accordingly,        we    affirm   for      the

reasons     stated   by     the   district    court.         United      States      v.

Copeland, No. 2:02-cr-00163-HCM-2 (E.D. Va. Sept. 10, 2008).                         We

dispense     with    oral    argument    because      the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2